White, J.
(concurring). I concur in all except the last paragraph of the foregoing opinion. That paragraph seems to me to have no application to the present case. Of course, a servant cannot he deprived, under the fellow-servant doctrine, of his right to sue for personal injuries, on the ground that he had by the contract or act of his master become the servant of a new master (also the master of the alleged fellow-servant), in the‘absence of evidence that he had assented, ex*498pressly or impliedly, to the new relationship. That was the Hardy Case, 59 N. J. L. 35, cited in the paragraph in question. But to make such assent by the servant the criterion of the new master’s liability for the servant’s negligence while under such new master’s absolute control, and carrying out his instructions, is, I think, contrary to the legal principle involved and to all of our decisions. Suppose, for instance, a master contracted out the services of his chauffeur for a week for the new master’s work, and to be under the latter’s exclusive and absolute direction and control both in what he did and also in when and how he did it, and that the chauffeur when told by his old master about it had said: “But I won’t become his servant for I know he wants anyone vdio drives for him to take chances, and that he would welsh on me if I or someone else got hurt in consequence; if I do this work, it must be as your servant doing what this new man directs me to do because you order me so to do and you to be responsible to me as my master if I get hurt;” and that is agreed to; and then the new boss puts the chauffeur at the wheel of his new racing car and directs him to run over a crooked, dangerous road at fifty miles per hour to make a certain train, and as a result of the reckless driving someone is run into and injured, can there be any doubt of the liability of the new boss, in spite of the fact that the chauffeur did not assent to becoming his servant, but, on the contrary, expressly declined to do so ? Of course not. The assent of the servant has nothing to do with it. It is the control or right to control which fixes the liability, and it is'because there was no evidence that the Caseys exercised or had the right to exercise such control so far as the driving of the hearse in question was concerned that I vote to reverse.